Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 05/25/2021. Claims 2-7, 9-14 and 16-21 have been amended. Claims 1, 8 and 15 have been canceled. Claims 2-7, 9-14 and 16-21 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 05/25/2021 have acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses an apparatus and a program product for tagging unknown media. The detailed implementation indicates: (1) An apparatus, to tag unknown media, the apparatus comprising: memory including computer readable instructions; and processor circuitry to execute the instructions to at least: extract features from audio and image portions of the unknown media; (2) Weighting the features based at least partially on respective recognition technologies used to extract the features to determine corresponding weighted features, a first weight assigned to a first feature extracted by an image-based recognition technology, and a second weight different from the first weight assigned to a second feature extracted by an audio-based recognition technology; (3) Searching a database of pre-tagged media with a combination of the weighted features to generate a list of suggested tags for the unknown media; (4) When the first feature is included in the combination of the weighted 

Pertinent Art
4.	McMillan et al, US 20120265735, discloses identifying tags for media content, wherein the process includes obtaining an identifier value associated with one of audio or video of received media content by extracting the identifier value from the audio or video and generating a tag including the identifier value and storing the tag to cause the tag to be distributed to a presentation location along with the media content..

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



~TBD~


Hung Le
06/02/2021

/HUNG D LE/Primary Examiner, Art Unit 2161